Citation Nr: 1102737	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-30 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for internal hemorrhoids.  

4.  Entitlement to service connection for varicose veins of the 
right and left lower extremities.  

5.  Entitlement to service connection for eczema of the right and 
left lower extremities, including ankles.  

6.  Entitlement to service connection for left foot cold weather 
injury residuals.  

7.  Entitlement to service connection for right foot plantar 
fasciitis.  

8.  Entitlement to service connection for right foot calcaneal 
fracture.  

9.  Entitlement to service connection for right foot heel 
neuritis.  

10.  Entitlement to service connection for right Achilles 
tendinitis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1979, 
including almost 21/2 years in Germany.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2007 and June 2009 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Veteran currently resides in the 
jurisdiction of the St. Petersburg, Florida VARO.  

In a February 2008 decision, the RO denied service-connection for 
right hip and knee disorders.  The Veteran was notified in March 
2008.  In May 2010, the RO denied service-connection for tinnitus 
and notified the Veteran.  There is no record of a timely notice 
of disagreement with either decision.  Therefore, those issues 
are not before the Board.  

The issues of entitlement to service connection for internal 
hemorrhoids, for right foot plantar fasciitis, for right foot 
heel neuritis, and for right Achilles tendinitis are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a left ear hearing loss within the 
meaning of the laws and regulations providing compensation 
benefits.  

2.  The Veteran does not have a right ear hearing loss as a 
result of the episode of left ear otitis externa, or any other 
disease or injury during his active service.  

3.  A sensorineural hearing loss was not manifested to any degree 
within the first year following completion of the Veteran's 
active service.  

4.  The Veteran does not have hypertension within the meaning of 
the laws and regulations providing compensation benefits.  

5.  Hypertension was not manifested to any degree within the 
first year following completion of the Veteran's active service.  

6.  The Veteran does not have varicose veins of the right and 
left lower extremities.  

7.  The Veteran's eczema of the right and left lower extremities, 
including ankles, had its onset many years after service and is 
not etiologically related to any lower extremity symptoms during 
service.  

8.  The Veteran has a cold left foot as the result of a cold 
weather injury during his active service.  

9.  The Veteran does not have a disability manifested by a 
fracture of the right calcaneus.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or 
aggravated by active military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010).  

2.  A right ear hearing loss disability was not incurred in or 
aggravated by active military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010).  

3.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

4.  Varicose veins of the right and left lower extremities were 
not incurred in or aggravated by active military service and may 
not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).    

5.  Eczema of the right and left lower extremities, including 
ankles was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).  

6.  Left foot cold weather injury residuals were incurred in 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

7.  A right calcaneal fracture was not incurred in or aggravated 
by active military service and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's contends that he has right foot disorders as the 
result of his service-connected right ankle disability.  He 
further contends that the other claimed disorders are the result 
of disease or injury, particularly exposure to cold, while in 
service.  

The Board has considered the Veteran's contentions as well as any 
basis for a grant of benefits that might be reasonably raised by 
the record.  We have also reviewed the entire claims file, but we 
will not repeat it in this decision.  Rather, this decision will 
summarize the evidence we have determined to be pertinent.  We 
specifically find that any basis for a claim or any evidence that 
we do not discuss does not support the Veteran's claims.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Notices that fully complied with the requirements of the VCAA 
were sent to the claimant in November 2006 (for secondary 
service-connection for foot disorders) and January 2009 (for the 
other claimed disabilities).  These letters provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The notice letters were 
provided before the adjudication of his claims in February 2007 
and June 2009.  The letters also provided notice regarding 
potential ratings and effective dates.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  VA has complied with the notice 
requirements of VCAA and has no outstanding duty to inform the 
appellant that any additional information or evidence is needed.  
Therefore, the Board may decide the appeal without a remand for 
further notification.  

The Board also finds that, for all issues decided herein, all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has been 
obtained.  The Veteran's service treatment records have been 
obtained.  His available post-service treatment records, 
including VA clinical and private medical records, have also been 
obtained.  The Veteran has had VA examinations and medical 
opinions have been obtained.  He has submitted copies of medical 
treatises.  He had an opportunity for a hearing but failed to 
report and did not request another hearing.  Under such 
circumstances, his hearing request must be deemed to have been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  Significantly, 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service-Connection

In order to establish direct or primary service connection, three 
elements must be established.  There must be medical evidence of 
a current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010).  Such secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of his 
claim, that his present disability is secondary to his service-
connected disability is not competent evidence as to the issue of 
medical causation.  See 38 C.F.R. § 3.159 (2009); see also 
Grivois v. Brown, 6 Vet. App. 136 (1994).

Bilateral Hearing Loss Disability

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The service treatment records contain an April 1978 notation to 
the effect that the Veteran complained of having pain in his left 
ear for one day and a dry cough.  He was found to have shotty 
lymph nodes.  His left ear was injected.  His right ear was 
within normal limits.  Nasal mucosa was also injected.  The 
assessment was left otitis media.  Otic solution was recommended, 
as well as medication for his other symptoms.  When the Veteran 
was next seen, in May 1978, it was for other problems.  The 
service treatment records do not reflect any other ear symptoms.  

On examination for separation from service, in February 1979, a 
doctor reported the Veteran's ears and drums were normal.  
Audiologic testing showed pure tone thresholds, in decibels, were 
as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
10
0
10
5
5
LEFT
10
10
5
10
10
10

A sensorineural hearing loss may be presumed to have been 
incurred during active military service if it is manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  In this case, there is no competent 
evidence that a sensorineural hearing loss was manifested to any 
degree within the first post service year.  

The next record of ear problems was recorded by private 
physicians in May 1997.  It was recorded that the Veteran had a 
history of ear infection for the previous 18 months.  He had 
taken antibiotics but still had hearing problems.  Audiometric 
examination showed pure tone thresholds, in decibels, were as 
follows:




HERTZ




250
500
1000
2000
4000
8000
RIGHT
25
20
25
15
25
50
LEFT
35
15
10
15
20
25

A bilateral myringotomy was performed.  Thick fluid was suctioned 
and Pope tubes were inserted through the tympanic membranes.  
Repeat audiograms were almost back to normal.  

In March 2007, the Veteran stopped at the VA primary care clinic 
and reported the onset of a right ear ache over the past weekend.  
He had a history of infections requiring tubes in the past.  He 
was known to have a right tympanic membrane perforation.  
Examination disclosed the tympanic membrane to be opacified with 
a possible hole.  The assessment was a likely right inner ear 
infection.  

The Veteran was seen at the ear, nose and throat (ENT) clinic in 
May 2007 for his right ear tympanic membrane perforation.  His 
history was discussed and it was noted that he had been found to 
have a significant hearing loss on the right side, which was 
sloping to moderately severe.  Surgery was discussed but the 
Veteran was not sure that it should be done as it was not giving 
him any problem.  Subsequent VA clinical notes address the right 
ear tympanic membrane perforation.  

In June 2007, a private physician discussed treatment of the 
right ear tympanic membrane perforation.  It was reported that he 
had a history of drainage in the ear dating back to 1995, but the 
etiology of the perforation was uncertain.  An audiogram of the 
left ear was normal in all sensitivities.  There was a large 
conductive hearing loss in the right ear.  

The Veteran had a VA audiology examination in April 2009.  He 
reported that he was still having difficulty on the right side.  
Previous visits had shown a conductive hearing loss in the right 
ear.  Otoscopy was unremarkable on the left side while the right 
tympanic membrane appeared red.  Tympanometry was consistent with 
normal middle ear pressure and compliance.  The audiogram 
revealed hearing on the left side to be with normal limits.  The 
right side had a mixed hearing loss

The report of the July 2009 ENT consultation noted a history of 
otitis media, tympanoplasty, and ossicular chain reconstruction.  
The Veteran reported that his hearing had improved but was worse 
on the right than on the left.  He also felt fullness in the 
right ear.  It was noted that the April 2009 audiogram showed a 
conductive loss in the right ear similar to a July 2008 
audiogram.  Examination showed the right ear to be mildly 
retracted, while the left ear had a normal tympanic membrane.  
The assessment was Eustachian tube dysfunction and conductive 
hearing loss, right ear.  

When seen at the audiology clinic, in October 2009, otoscopy was 
unremarkable in both ears.  Tympanometry revealed Type A 
tympanograms consistent with normal middle ear pressure and 
compliance in both ears.  Audiometric testing revealed hearing on 
the left side to be within normal limits.  The right side had a 
conductive hearing loss.  The Veteran was also seen at the ENT 
clinic.  His history and symptoms were reviewed.  Examination 
showed a mild retraction of both tympanic membranes, anteriorly, 
otherwise they were clear, without retraction.  No fluid was 
present.  The external canals were clear.  The audiogram results 
were reviewed and it was agreed that they showed a mild 
conductive hearing loss in the right ear and normal hearing in 
the left ear.  The assessment was mild conductive hearing loss on 
the right and Eustachian tube dysfunction.  



Conclusion

It is not enough to show injury during service, there must 
currently be a residual disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  There must be a current disability.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Recent private 
and VA audiograms establish that there is no current left ear 
hearing loss.  Since there is no current left ear disability, 
service-connection for a left ear hearing loss must be denied.  

There is no medical opinion to the effect that the Veteran's 
current right ear hearing loss is not due to the left otitis 
externa in service.  However, a current medical opinion on that 
point is not needed.  First, there is no medical opinion, private 
or VA, that connects the current right ear hearing loss to the 
episode of left ear otitis externa in service.  More importantly, 
the service treatment records show the infection in the outer ear 
was adequately treated.  The normal findings on the separation 
examination, by both audiometric examination and by inspection by 
a physician, are competent medical evidence that the left ear 
external otitis resolved before the Veteran was release from 
service.  It is significant that otitis externa was never 
diagnosed again after the 1978 episode.  Also, approximately 18 
years passed between the time the Veteran was released from 
service and the first documented complaints of a hearing loss.  
Evidence of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the Board concludes that 
the service treatment records, the separation examination report, 
and the passage of many years provides competent evidence 
establishing that there is no connection between the episode of 
left ear otitis externa in service and the right ear hearing loss 
many years later.  

The Veteran's claim is essentially unsupported.  He has not 
presented lay evidence of a continuity of symptoms.  There is no 
competent medical evidence connecting the episode of left ear 
symptoms in service to the current right ear hearing loss.  The 
service treatment records, separation examination, passage of 
time and current medical records provide a preponderance of 
competent evidence against the claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Hypertension

Hypertension or isolated systolic hypertension must be confirmed 
by readings taken two or more times on at least three different 
days.  The term hypertension, for compensation purposes, means 
that the diastolic blood pressure is predominantly 90 millimeters 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  38 C.F.R. § 4.104, Diagnostic code 7101, Note (1) 
(2010).  

The only elevated blood pressure reading recorded in service was 
130/96, noted on the February 1979 separation examination.  That 
single reading was not enough to support a diagnosis of 
hypertension.  The examiner did not diagnosis hypertension but 
indicated the Veteran's vascular system was normal.  

Hypertension may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  In this case, there is no competent evidence that 
hypertension was manifested to any degree during the first year 
after the Veteran completed his active service.  

Private clinical notes show a blood pressure within normal limits 
in July 1995.  In December 1996, there was a blood pressure of 
159/90 and diagnoses of bronchitis and sinusitis.  Later that 
month, blood pressure was 161/104 and hypertension was diagnosed.  
In 1997, there was a blood pressure reading within normal limits 
at 125/66 and the diagnosis of hypertension was continued.  Later 
that year, blood pressures were 160/91 and 160/92.  

A VA clinical note for May 1999 reflects a family history 
positive for hypertension.  The Veteran's blood pressure was 
125/87.  

VA clinical records reflect blood pressures of 156/86 in June 
2006 and 139/86 in July 2006.  In August and September 2007, 
blood pressures were 128/85, 122/79, 125/78.  The assessment was 
borderline blood pressure.  The Veteran was started on a low dose 
medication for renal protection.  

VA clinical notes show blood pressures of 131/86 in December 
2008, 141/92 in February 2009, 143/88 in February 2009, 141/92 
and 143/94 in March 2009, and 129/83 and 139/88 in May 2009.  

Conclusion

The Veteran has experienced episodes of elevated blood pressure 
and borderline blood pressure has been diagnosed by VA medical 
staff.  However, the medical records show that these elevations 
are not persistent.  Persistent elevation is required for a 
diagnosis of hypertension for compensation purposes.  See 
38 C.F.R. § 4.104, Diagnostic code 7101, Note (1).  Consequently, 
the Board finds that the medical records establish by a 
preponderance of evidence that the Veteran does not have 
hypertension within the meaning of the laws and regulations 
providing compensation benefits.  Again, we emphasize that it is 
not enough to show a single elevated blood pressure reading in 
service.  There must currently be a residual disability.  See 
Brammer; Gilpin.  The medical reports form a preponderance of 
evidence against the claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.  

Varicose Veins of the Right and Left Lower Extremities

A service treatment record, dated in June 1977, shows the Veteran 
had a varicosity on his right lower leg.  He was advised to wear 
support hose.  He continued on active service for over two years 
and was seen many times for various complaints.  However, there 
were no further complaints, findings or diagnoses of varicosities 
during service.  On separation examination , in February 1979, 
the Veteran's vascular system (varicosities, etc.) were reported 
to be normal by a physician.  

Cardiovascular disease may be presumed to have been incurred 
during active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).  In this case, there is no evidence of any vascular 
disease, including varicosities and varicose veins, in the year 
after the Veteran completed his active service.  

In fact, the record does not reflect any subsequent findings of 
varicosities or varicose veins by any medical professional, VA or 
private.  

The Veteran had a VA examination in June 2009 and the examiner 
specifically reported that there were no varicosities of the 
Veteran's bilateral lower extremities.  The Veteran admitted that 
the inflamed veins in service resolved with treatment.  

Conclusion

Again the Board notes that it is not enough to show injury during 
service, there must currently be a residual disability.  See 
Brammer; Gilpin.  On this issue, the medical reports provide the 
preponderance of evidence showing that the Veteran does not now 
have the claimed varicose veins.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

Eczema of the Right and Left Lower Extremities, Including Ankles

The service treatment records do not reflect the presence of 
eczema during the Veteran's active service.  On separation 
examination, in February 1979, The Veteran's lower extremities, 
feet and skin were reported to be normal by a physician.  

On VA examination in August 2006, the Veteran's skin was warm, 
and dry with normal turgor.  There was no rash.  

When seen at the VA dermatology clinic, in September 2007, the 
Veteran complained of an itchy patch on the right lower 
extremity, which had been present for several years, slowly 
increasing in size.  A similar pruritic spot appeared on the left 
lower leg several months before.  The clinician examined the 
Veteran's scalp, face, ears, eyes, nose, lips, neck, right and 
left upper extremities and bilateral lower extremities.  On the 
medial calf, above the ankle, he found a 5 by 5 centimeter 
hyperpigmented lichenified plaque with few excoriations.  On the 
left medial calf above the ankle, there was a one centimeter 
hyperpigmented plaque.  The assessment was eczema and treatment 
was recommended.  

When the Veteran was seen at the VA dermatology clinic, in May 
2008, he voiced similar complaints.  He had more significant 
pruritis on the right lower extremity as compared with the left 
lower extremity.  He said it had been present for several years.  
On the right medial and lateral calf, above the ankle, were two 
ill defined 4 to 5 centimeter hyperpigmented lichenified thin 
plaques.  There were scattered crusted excoriations on the calf.  
On the left medial calf, above the ankle, was a one centimeter 
hyperpigmented lichenified plaque with scattered crusted 
excoriations above it.  The assessment was eczema.  

The Veteran had a VA examination in May 2009 and his claims file 
was reviewed.  An addendum dated in June 2009 discussed the 
evidence and expressed opinions.  The clinician expressed the 
opinion that it was less likely than not that the eczema was 
caused by the right foot chilblains or the inflamed veins treated 
in service.  It was noted that when the word eczema was used 
alone, it usually referred to atopic dermatitis (atopic eczema).  
The epidemiology of eczema was discussed and it was explained 
that it had a genetic basis.  

Conclusion

There is no competent medical opinion linking the Veteran's 
eczema to any lower extremity problem during service.  By the 
Veteran's own admission, his eczema had its onset many years 
after service.  The absence of eczema during service, the normal 
findings on separation examination, the reports of recent onset, 
and the June 2009 medical opinion combine to form a preponderance 
of evidence against the claim.  In as much as the preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Left Foot Cold Weather Injury Residuals

A service treatment record dated in early March 1977 shows the 
Veteran complained of pain and numbness in the right foot.  
Objectively, there was good capillary fill of the nail beds and 
good pulses, as well as good tissue perfusion.  The assessment 
was chilblains.  

On examination for separation from service, the Veteran's lower 
extremities and feet were normal.  

In early May 2009, the Veteran had a VA examination for cold 
injuries.  He reported that during a training exercise in 
southern Germany, there were 5 feet of snow and the temperature 
was about 0 degrees.  He had to stay in a cold armored car, with 
no heat on.  He said he had chilblains on his feet or toes and 
continued to experience pain, numbness, tingling, discoloration, 
and stiffness of the joints.  Physical examination showed the 
right foot to have thick skin and be cooler than normal.  The 
skin was drier than normal with cracks and fissures, and a rough 
texture.  Hair growth was absent.  Fungus was present.  There was 
tender callus formation.  Left and right ankles had hyperactive 
reflexes at 3+.  Right and left dorsalis pedis pulses were 
normal, while the posterior tibial pulses were decreased.  X-rays 
revealed hallux valgus, moderate on the right and mild on the 
left.  There was a flatten arch on the right.  A December 2008 
Doppler study revealed both sides to have a mild obstructive 
vascular disease at the superficial femoral artery level.  The 
diagnosis was cold feet.  

The Veteran also had a VA foot examination in May 2009.  The 
report shows that the claims folder was reviewed.  Physical 
examination of the right foot showed evidence of swelling 
(1+ edema) and evidence of abnormal weight bearing (skin 
breakdown).  There were cold feet.  The distal tips of the toes 
were cold.  The diagnosis was cold feet.  

An addendum was prepared in June 2009.  The Veteran reported 
pain, redness, itching, and burning of both feet, greater on the 
right and worse in cold weather.  It was noted that he claimed 
multiple cold injuries, including of the right foot, as 
documented in military records.  The examiner wrote, "There is 
no documentation of any frostbite c/o [complaints of] or 
treatment for left foot frostbite.  Therefore, the symptoms of 
pain, redness, itching, and burning of the right foot only are as 
least as likely as not caused by the chilblains (frostbite) in 
the military."  

Conclusion

The examiner felt the Veteran had cold feet.  He linked the right 
foot to cold exposure in service, but not the left.  It appears 
that the documentation in service made the difference in the 
examiner's opinion.  However, documentation is not required.  The 
Veteran reported being exposed to cold while on a training 
exercise in Germany.  The findings of chilblains on the right 
foot, in service, are evidence in support cold exposure.  Thus, 
the Board finds that the Veteran's report of cold exposure during 
service is credible.  We recognized that one lower extremity can 
be injured and not the other, even with cold injuries.  However, 
it is likely that the left foot was nearby when the right foot 
was exposed to cold.  The service treatment record addresses the 
right foot and does not mention the left foot.  It does not say 
the left foot had chilblains, but it also does not say that the 
left foot was examined and was sound.  Conceding cold exposure 
and right foot injury in service and that both feet are now cold, 
it would be a reasonable exercise of the reasonable doubt rule to 
conclude that the Veteran's current cold left foot is the result 
of cold exposure during his active service.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2010).  




Right Calcaneal Fracture

The VA clinical records show that the Veteran was seen at the VA 
podiatry clinic for his right foot complaints.  He was seen twice 
in May 2006 and the diagnosis was heel neuritis.  When seen in 
August 2006, there was pain on medial/lateral compression of the 
right calcaneus.  There was a hypermobile first ray with a 
pronated gait.  The diagnosis was heel neuritis and subclinical 
stress fracture of the right calcareous.  A note dated in mid-
September 2006 shows similar findings and again the diagnosis was 
heel neuritis and subclinical stress fracture of the right 
calcaneus.  

There were no further diagnoses of a right calcaneal fracture.  
The same podiatrist saw the Veteran later in September 2006 and 
the diagnosis was heel neuritis and Achilles tendinitis.  The 
Veteran also had a VA foot examination in September 2006 with 
other diagnoses.  

In October 2006, VA X-ray studies of the feet were done with 3 
views of each foot.  There were mild degenerative changes.  The 
report specified that there was no evidence of any fracture or 
dislocation.  

The Veteran had additional X-ray studies of his feet at a 
university medical center, in November 2006.  It was specifically 
reported that there were no fractures or dislocations in the 
right ankle or foot.  

On the August 2009 VA examination, X-rays studies were reviewed 
and the examiner expressed the opinion that there was no fracture 
or dislocation.  

Conclusion

The assessment of a subclinical stress fracture of the right 
calcaneus was based on clinical findings and the Veteran's 
subjective symptoms, without the aid of any imaging studies.  The 
podiatrist who made that assessment later changed his assessment 
and ascribed the Veteran's symptoms to tendinitis, rather than a 
calcaneal fracture.  Significantly, two subsequent X-ray studies, 
by VA and a university medical center agreed that there was no 
fracture.  There has been no subsequent report of a calcaneal 
fracture.  The clear preponderance of evidence on this point 
establishes that the Veteran does not have a calcaneal fracture.  
Thus, the benefit of the doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  Since he does not have 
the disability, service connection must be denied.  See Brammer; 
Gilpin.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for hypertension is denied.  

Service connection for varicose veins of the right and left lower 
extremities is denied.  

Service-connection for eczema of the right and left lower 
extremities, including ankles, is denied.  

Service connection for a cold left foot as the residual of a cold 
weather injury is granted.  

Service connection for right foot calcaneal fracture is denied.  


REMAND

The service treatment records show that, in June 1977, the 
Veteran had a large erythematous lesion on the right side of the 
"peritoneum."  The location is not clear because the peritoneum 
is an abdominal lining.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 1264, 1265 (28th ed., 1994).  The assessment was a 
furuncle or possible fistula in ano.  A note two days later 
placed the lesion in the perianal area, located around the anus.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1257 (28th ed., 
1994).  The assessment continued to be a furuncle or possible 
fistula in ano.  The service treatment records reflect cleaning 
and dressing of the lesion daily for several days.  The service 
treatment records do not document a firm diagnosis or that the 
lesion cleared.  There is no subsequent information on the 
lesion.  The Veteran's anus and rectum were not examined on his 
separation examination.  A recent colonoscopy disclosed internal 
hemorrhoids and the Veteran feels that they are the result of the 
lesion treated in June 1977.  In viewed of the undecided 
assessment in service and the Veteran's contentions, a current 
examination and medical opinion are desirable.  

The Veteran contends that he has right foot plantar fasciitis, 
right heel neuritis, and right Achilles tendinitis due to his 
service-connected right ankle disability.  A May 1999 VA clinical 
note related the plantar fasciitis to the Veteran's non-service-
connected pes planus.  In September 2006 a VA examiner diagnosed 
plantar fasciitis and noted that patients without injury 
developed plantar fasciitis, which does not address the impact of 
injury.  On VA examination in August 2009, the examiner found the 
Veteran did not have any current plantar fasciitis but that he 
did have peroneus longus tendinitis due to previous plantar 
fasciitis.  These opinions do not adequately address the 
Veteran's claims.  We need clear medical opinions as to the 
Veteran's foot diagnoses and their relationship to his service-
connected right ankle disability.  

Accordingly, the issues of entitlement to service connection for 
internal hemorrhoids, for right foot plantar fasciitis, for right 
heel neuritis, and for right Achilles tendinitis are REMANDED for 
the following action:

1.  The Veteran should be scheduled for an 
examination to determine the etiology of 
his internal hemorrhoids.  The claims 
folder should be made available to the 
examiner prior to the examination.  Any 
tests or studies needed to determine the 
etiology of the Veteran's internal 
hemorrhoids should be done.  The examiner 
should express an opinion as to whether it 
is at least as likely as not that the 
Veteran's internal hemorrhoids had their 
onset during his active service.  A 
complete explanation should be provided.  
The examiner should particularly discuss 
the perianal lesion treated in June 1977 
and why it is or is not related to a 
current disability, including internal 
hemorrhoids.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

2.  The Veteran should be scheduled for a VA 
examination of his right foot and ankle.  The 
claims folder should be made available to the 
examiner in conjunction with the examination.  
Any tests or studies needed to respond to the 
following questions should be done,  The 
examiner should respond to the following 
questions with complete explanations.  

a.  Does the Veteran, at least as likely as 
not, have right foot plantar fasciitis?  If 
he does, is it at least as likely as not 
caused by, in whole or in part, by the 
service-connected right ankle disability?  
Please explain.  

b.  Does the Veteran, at least as likely as 
not, have right foot heel neuritis?  If he 
does, is it at least as likely as not caused 
by, in whole or in part, by the service-
connected right ankle disability?  Please 
explain.  

c.  Does the Veteran, at least as likely as 
not, have right Achilles tendinitis?  If he 
does, is it at least as likely as not caused 
by, in whole or in part, by the service-
connected right ankle disability?  Please 
explain.  

d.  Is the Veteran's peroneus longus 
tendinitis at least as likely as not caused 
by, in whole or in part, his service-
connected right ankle disability?  Please 
explain.  

3.  Thereafter, the agency of original 
jurisdiction (AOJ) should readjudicate this 
claim in light of any evidence added to the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


